Citation Nr: 0004557	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress syndrome (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that continued the 50 percent evaluation 
for the veteran's PTSD and denied entitlement to individual 
unemployability.


FINDINGS OF FACT

1.  Service connection currently is in effect for PTSD rated 
at 50 percent and has been in effect at 50 percent since June 
4, 1990.

2.  The veteran's PTSD is manifested by frequent outbursts of 
anger, hypervigilance and exaggerated startle response, and a 
history of suicidal ideation.

3.  The record shows that the veteran's employment history 
includes a last place of employment with Pacific Bell as a 
mechanic; the veteran has been unemployed since at least 
1990.  

4.  The veteran's service-connected PTSD disability is of 
sufficient severity so as to preclude the veteran from 
engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.§ 4.132, Diagnostic Code 9411 (1999).

2.  The veteran is unemployable due to his service-connected 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection has 
been in effect since an August 1990 rating decision, at which 
time, the RO assigned a 10 percent evaluation effective from 
June 4, 1990.  At that time, the RO considered the veteran's 
circumstances in service and the veteran's complaints of 
nightmares and flashbacks.

A report from VA examination dated in July 1990 reveals 
complaints of sleep disturbance over a period of many years, 
nightmares about friends "being blown away," and a great 
deal of anger from his Vietnam experiences.  The examiner 
rendered a diagnosis of PTSD.  A psychosocial assessment 
dated in June 1990 revealed that the veteran had a history of 
drug abuse and that recently he had become hysterical and 
suicidal.  On examination, the veteran displayed rapid mood 
changes, became depressed, tearful, and expressed ideas of 
persecution and religiosity.  The veteran denied suicidal 
ideation at that time.  

A private clinical psychologist's statement dated in October 
1990 discloses chronic persecutory and religiosity behaviors 
that approached a delusional level to the extent that the 
veteran's family and community were unable to accept him.  
The psychologist stated that the veteran's symptoms were 
sufficiently severe to impair his ability to obtain and 
retain employment.  In January 1991, the same psychologist 
stated that using a modified clinician's PTSD scale, the 
veteran's intensity level was rated at 70.6 percent, an 
equivalent of VA rating for PTSD at 70 percent.  

The psychologist also provided a letter dated in February 
1991 to the effect that the veteran's symptoms exceeded being 
"mildly industrial impairing."  Overall, the psychologist 
stated that the veteran lacked an ability to adapt to 
relationships and occupational pursuits.

A progress report dated in March 1991 by the same 
psychologist indicated continued therapy on a weekly basis 
with some ability to cope with family pressures.  An April 
1991 statement was indicative of ongoing issues related to 
pain and anger control, self-esteem and social skills, and 
the ability to retain employment.  A June 1991 statement 
revealed that the veteran continued to have interpersonal 
problems, although he appeared to have less hostility and 
depression.  At that time, the veteran seemed better able to 
deal with the death of his brother and was handling crises 
more appropriately.  In the psychologist's October 1991 
statement, the veteran was showing slow improvement in his 
ability to control his emotions.  

In March 1992, the veteran had a personal hearing.  At that 
time, he testified that it was in April 1990, at the time of 
his brother's death, when his PTSD surfaced. Transcript (T.) 
at 4, 5.  Also, the veteran stated that he had dreams from 
Vietnam that interfered with his sleep and caused him to 
break out in sweats.  (T.) at 6.  The veteran testified that 
he was unemployed.  (T.) at 7.  About one month after his 
brother's death, the veteran stated that he was stepped on by 
a horse and had 200 stitches on the right side of his face.  
(T.) at 7.  However, he also testified that before his 
brother's death and the accident with the horse, he was 
unable to work consistently because of his startle response 
and inability to work with others.  (T.) at 7.  Since 
returning from Vietnam, the veteran stated that he has held 
about 30 jobs.  (T.) at 8.  He quit most of these jobs 
because he could not handle working with his coworkers.  (T.) 
at 8.  

The veteran stated that he did not go out and did not drive 
since he had the accident.  (T.) at 8.  He stated that he 
mostly stayed home with his wife and children and did not 
like to go places where there were a lot of people.  (T.) at 
8.  The veteran stated that he had problems in his marriage 
because he is inflexible in his ways.  (T.) at 9, 10.  The 
veteran also stated that he had been seeing a doctor for his 
PTSD since 1990.  (T.) at 10.  Also, the veteran testified 
that he was taking pills to sleep and had been doing this 
since 1990.  (T.) at 12.  The veteran stated that he tended 
to spend his time either playing with his children or 
watching television.  (T.) at 13.  The veteran testified that 
sometimes a particular odor would cause a flashback from his 
days in Vietnam.  (T.) at 14.  

In April 1992, the veteran underwent a VA examination, at 
which time the veteran reported that since his return from 
Vietnam, he has held from 30 to 50 jobs.  The veteran also 
stated that he sleeps with a knife and gun by his bedside for 
fear that someone will find him.  Also, the veteran 
acknowledged that he yells frequently at his wife when she 
does not keep house the way that the veteran wants, and that 
certain smells reminded him of his Vietnam days.  On 
examination, the psychologist reported that the veteran was 
fully oriented and that his mood ranged from crying easily to 
becoming angry.  His speech was normal, his thought processes 
were logical, coherent, and goal directed.  The veteran's 
thought content contained many themes of paranoid ideation 
and hopelessness.  

Further, the psychologist noted that the veteran had 
olfactory hallucinations, but he denied any auditory or 
visual hallucinations.  The veteran's insight and judgment 
were poor.  The veteran remained hypervigilant and severely 
paranoid.  The psychologist diagnosed PTSD at Axis I, 
borderline personality disorder and paranoid personality 
disorder at Axis II, and extreme and severe Vietnam trauma, 
with a current Global Assessment Functioning (GAF) score of 
40.  

During VA examination conducted in September 1992, the 
veteran reported that his last gainful employment was when he 
worked for about one and one half years as an auto mechanic 
at Pacific Bell.  The veteran reported that the only way he 
was able to work with others was by using drugs.  At the time 
of the examination, the veteran stated that he was in his 
fifth marriage and that all of his previous wives left him 
because of his temperament.  On examination, the examiner 
noted that the veteran was cooperative and friendly, 
maintained good eye contact, and spoke normally.  At times, 
the examiner noted that the veteran became loud and angry.  
There was no evidence of psychotic thought processes, but the 
veteran's affect was labile and he was moved to tears easily.  
There was no evidence of obsessions or phobias, although the 
veteran reported that he is afraid to go in public.  There 
were no hallucinations endorsed, and no active suicidal or 
homicidal ideation, although the veteran reported that at 
times he could be provoked to attack and harm others.  

The examiner noted that the veteran's symptomatology was 
severe and had a significant impact on his relationships with 
others.  Further, the examiner noted that the veteran had 
particular susceptibility to stress in the workplace and that 
his PTSD created a significant impairment in his industrial 
and social adaptability.  Primarily, the psychologist noted 
that it is the veteran's heightened startle reflex, 
irritability, and tendency toward violence that inhibit the 
veteran from maintaining gainful employment.

Outpatient records for treatment rendered at the Delhi 
Medical Clinic in October and November 1993 reveal ongoing 
treatment for PTSD.  The veteran complained of such symptoms 
as sleep disturbance, including bad dreams.  

A licensed psychologist with the county evaluated the veteran 
in November 1993.  Overall, the psychologist reported that 
the veteran's disorder produced unpredictable, uncontrolled 
arousal to minimal stimulus.  The psychologist noted that the 
veteran's reactions were markedly out of proportion.  
Further, the psychiatric reported that the veteran lacked 
cognitive flexibility to compensate for his deficits and his 
rigid behavior prevented him from adjusting to his 
environment.  

During VA examination dated in November 1993, the veteran 
appeared with a cloth covering his nose because he stated 
that the smells of the hospital reminded him of Vietnam.  At 
first, the veteran's interpersonal contact was guarded; 
however, he became friendlier throughout the interview.  His 
thought content was appropriate and the veteran denied any 
auditory or visual hallucinations or suicidal ideation, even 
though he had been hospitalized in October 1993 for 
presenting a danger to himself.  The examiner noted overall 
that the veteran was alert and oriented, was able to register 
three out of three items, basic math skills were intact, as 
was reality testing.  Current GAF score of 50 was indicated.  
At Axis I, PTSD, moderately severe was diagnosed; at Axis IV, 
psychosocial stressors were noted as moderate.

A private medical doctor's statement dated in March 1994 
reveals that the veteran had reentered treatment due to an 
exacerbation of symptoms, such as anxiety attacks, sleep 
disturbances, and hospitalization in October 1993. 

An admission assessment from Merced County Department of 
Mental Health dated in April 1997 revealed hypersensitivity 
to sound, depressed mood, tearful affect, impaired judgment 
and insight, and unclear speech due to crying.  Psychoses 
included delusions of persecution and suicidal ideation.  
Also noted are the veteran's olfactory hallucinations.  A 
private doctor's statement dated in May 1997 discloses that 
the veteran had been in treatment since January 1997 for his 
PTSD symptoms.  The physician noted that although the veteran 
had experienced some relief through medication, he continued 
to have panic attacks and daily anxiety.  The doctor reported 
that it did not appear that the veteran was able to provide 
for his family in a full time job.  

A September 1997 VA examination report is of record that 
includes a recitation of the veteran's past medical history 
and service occurrences.  The veteran reported that he had 
constant intrusive thoughts about Vietnam, a marked 
psychological response to stimuli that reminded him of his 
Vietnam experiences, and that he was anxious and angry.  He 
also reported having an exaggerated startle response and 
hypervigilance.  The veteran also reported that he acted out 
on his anger by breaking and throwing things and had a 
history of striking people.  He also stated that he was angry 
enough one year earlier to kill someone.  The veteran 
reported that he was depressed on a daily basis, had 
psychogenic amnesia, and a sense of helplessness and 
hopelessness.  

On examination, the examiner noted that the veteran's speech 
was overproductive, relevant, and coherent without 
deviations.  He was able to maintain eye contact 70 percent 
of the time.  Recent memory was intact, he was alert and 
oriented, and his mood was described as anxious and 
frustrated.  He denied delusions, hallucinations, thought 
broadcasting, and thought insertion.  The examiner further 
noted that the veteran was able to perform moderately 
detailed instructions while maintaining adequate attention 
and concentration.  The diagnoses rendered were PTSD, 
delayed, at Axis I; combat survivor and psychosocial 
stressors created by psychopathology at Axis IV; and a GAF 
score of 55.

A private quarterly treatment plan update dated in September 
1997 is of record that indicates the veteran's goals in 
addressing his PTSD symptoms.  

A letter is of record dated in December 1997 from the 
licensed psychologist that had been treating the veteran for 
several years.  The statement discloses that the veteran 
remained unemployed, had seven children living with him, had 
been experiencing severe nightmares and flashbacks, which 
seriously affected his sleep.  Further, the psychologist 
stated that the veteran was too fragile to interact in group 
therapy, but that he was undergoing individual sessions.  The 
psychologist stated that to avoid hospitalization for 
violence, it was recommended that the veteran continue in 
therapy on a weekly basis for one year.  

That same psychologist provided a statement in May 1998 that 
discloses that the veteran had been unable to work since 1989 
due to symptomatology associated with his PTSD.  Overall, the 
psychologist noted that the veteran's ability to work has 
been impaired by symptoms typical of those who served in 
combat, such as an inability to work around others, 
flashbacks, somatic symptoms, angry outbursts, and serious 
mood disorder.  The psychologist also noted that on two past 
occasions, the veteran had attempted suicide.  Moreover, the 
psychologist stated that it was felt that the veteran had not 
tried to exaggerate his symptoms or be dishonest in the 
reporting of his past; rather, it was felt that the veteran's 
poor memory accounted for any discrepancies in his recitation 
of inservice events.  At the time of this statement, the 
psychologist felt that an accurate GAF score was 40; that his 
social and industrial impairment was very debilitating and 
chronic, affecting judgment, cognitive abilities, 
relationships, and ability to be employed.  

VA Compensation and Pension examination conducted in May 1998 
discloses the veteran's complaints of ongoing intrusive 
thoughts about Vietnam.  The veteran stated that he had 
survivor guilt, worried about being able to cope with his 
feelings, provide for his family and keep them safe.  The 
veteran reported anxiety attacks, exaggerated startle 
response, and hypervigilance.  The veteran admitted to 
getting angry easily and stated that he easily acted out on 
his anger.  The veteran reported that he had homicidal 
ideation approximately one week prior to the examination and 
had acted on those thoughts in the past, but without success.  
Also, the veteran experienced problems with concentration, 
memory, constant depression, crying spells, hopelessness, 
decreased interest in normal daily life, and a loss of 
energy.  The veteran reported that he had suicidal ideation 
lasting approximately eight weeks.  He also reported that he 
had a history of a suicidal attempt with a gun, but missed.  
He stated that he sleeps no more than two hours a night and 
five during the day because of his ongoing nightmares.

On examination, the examiner noted that the veteran had a 
hostile sad expression, his speech was spontaneous, over 
productive, loud with yelling.  He was impressionistic and 
circumstantial to the point of requiring occasional 
interruption in order to continue the interview.  The veteran 
was coherent without other deviations to his speech and he 
was alert and oriented.  The examiner noted that it appeared 
that the veteran was a malingerer in that he exaggerated his 
symptoms for his own gain.  Further, the examiner noted that 
the veteran's character pathology contributed to such 
malingering.  At Axis I, the examiner diagnosed malingering- 
this supercedes his other diagnoses of PTSD, major 
depression, insomnia, and character pathology.  At Axis IV, 
the examiner noted that due to a question of reliability, it 
was difficult to determine the exact extent of the veteran's 
psychosocial stressors.  Based on how the veteran performed 
on the cognitive portion of this examination, the examiner 
noted that he was not capable of handling his own funds.  

Analysis

This veteran presents with issues of entitlement to an 
evaluation in excess of 50 percent for his PTSD and 
entitlement to a total rating based on unemployability.  
These matters are analyzed separately below.

Increased Rating

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this regard, this veteran has established a well grounded 
claim.  Although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

Under the Diagnostic Code for PTSD, a 50 percent evaluation 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1999).

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  

A rating of 100 percent under Diagnostic Code 9411 is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In this veteran's case, he has presented competent evidence 
of impairment to the extent that his PTSD disability merits 
an evaluation of 70 percent.  Id.  Overall, the veteran's 
disability picture most nearly approximates the rating 
criteria associated with a rating of 70 percent under 
Diagnostic Code 9411.  Id.  Specifically, in weighing the 
evidence of record, the medical evidence preponderates in 
favor of a 70 percent evaluation.  In general, the record 
supports that the veteran has been experiencing 
symptomatology associated with PTSD since 1990, apparently 
tied to the death of his brother.  

Thereafter, clinical reports substantiate ongoing treatment 
and periodic increases in the veteran's symptomatology.  
During the April 1997 mental health assessment provided by 
the county, the social worker reported symptoms of severe 
depression, tearful affect, and impaired judgment and 
insight.  Further, it was noted that the veteran displayed 
delusions of persecution and suicidal ideation.  Moreover, 
during the September 1997 VA examination, the veteran 
continued to complain of constant intrusive thoughts that 
date to his service in Vietnam, an exaggerated startle 
response and hypervigilance, and feelings of estrangement 
from his family.  The record also supports that the veteran 
has been married five times and that with each marriage, his 
wife left him due to his extreme behavior.  

Additionally, the December 1997 statement from the licensed 
psychologist that had been treating the veteran for several 
years, disclosed that the veteran remained unemployed, 
continued to experience ongoing nightmares and flashbacks, 
and that his sleep was greatly disturbed.  Also, the 
psychologist noted that in order to avoid episodes of 
violence, the veteran was in individual therapy sessions, 
rather than with a group.  

That same psychologist provided another statement in May 1998 
that reveals in essence, that the veteran was unable to work 
since 1989 due to symptomatology associated with his PTSD.  
The psychologist further stated that the veteran's symptoms 
were typical of those seen with combat experience, such as 
the inability to be around other people, angry outbursts, 
severe moods, and flashbacks.  The psychologist felt that the 
veteran's impairment was such that he was weakened on social 
and industrial levels, and that essentially, he was affected 
negatively on most levels.  GAF scores ranged from 40 to 55 
during 1997 to 1998.  

The Board is aware that the VA examiner in 1998 diagnosed the 
veteran as a malingerer, thereby rejecting prior diagnoses of 
PTSD and other mental disorders.  Nonetheless, the veteran 
himself reported symptomatology consistent with prior reports 
and even indicated a homicidal ideation one week prior to the 
examination.  Thus, in consideration of relative equipoise 
and reasonable doubt, the Board concludes that there is an 
approximate balance between positive and negative evidence as 
to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue shall be given to the 
veteran, as provided under 38 U.S.C.A., §§ 1154, 5107 (West 
1991).

In light of the foregoing bases and analyses and in view of 
the medical evidence of record, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent is 
merited.  An evaluation of 70 percent in this case more 
nearly approximates the elements of the rating criteria 
pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Overall, the veteran has presented 
competent evidence of such impairment as deficiencies in most 
areas, particularly in work and family relationships; poor 
judgment, serious mood changes, and occasional suicidal 
ideation.  Moreover, clinical findings are suggestive of 
impaired impulse control, such as the veteran's statements 
that he easily acted out form his anger.  In general, the 
evidence supports an inability on the part of the veteran to 
establish and maintain effective relationships.  Thus, his 
disability merits an evaluation of 70 percent.  Id.

Nonetheless, the veteran's mental impairment does not rise to 
the level of a 100 percent evaluation.  Overall, the veteran 
has not presented medical evidence to the effect required for 
a 100 rating.  Id.  For example, there is no competent 
evidence of record to substantiate mental with such symptoms 
as gross impairment in thought processes; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or evidence of persistent danger of hurting self or others.  
Id.  Thus, in this regard, the veteran's PTSD does not 
warrant an evaluation of 100 percent.  Id.
Individual unemployability

A review of the record discloses that this veteran has 
submitted a well grounded claim in that he has presented 
evidence of a service-connected disability and assertions 
that such disability interferes with his ability to maintain 
gainful employment.  The VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
finds that all necessary evidence for an equitable 
disposition of the veteran's appeal has been received.  Id.

As noted above, service connection is in effect for PTSD 
evaluated at 50 percent, effective from June 4, 1990.  The 
veteran is not service-connected for any other disability.  
The veteran contends that he is entitled to a total rating 
based on individual unemployability because the foregoing 
service-connected disability prevents him from obtaining and 
maintaining substantially gainful employment.  

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (1999).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

In light of the above discussion as to the grant of 
entitlement to an evaluation of 70 percent for the veteran's 
PTSD, and the evidence that supports that by virtue of 
symptomatology associated with the veteran's PTSD, he is 
considered unemployable.  Accordingly, the veteran is 
entitled to a total rating based on unemployability.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a).  Overall, the evidence of 
record suggests that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected PTSD.  Id.  

Significant in this decision are reports from private doctors 
in 1997 and 1998 as to the veteran's inability to maintain 
employment.  In May 1997, a private doctor who had been 
treating the veteran for several months rendered an opinion 
that it did not appear that the veteran was able to take care 
of his wife and children in a full time job.  Although this 
tends to indicate that perhaps the veteran could work on a 
part-time basis, the opinion provided in 1998 by the 
veteran's treating psychologist was to the effect that 
symptomatology associated with the veteran's PTSD inhibits 
him from obtaining and retaining gainful employment.  

Essentially, the psychologist stated that the veteran's 
impairment on social and industrial levels was very 
debilitating and chronic, affecting him in such ways as 
judgment and interpersonal working relationships.  Moreover, 
the evidence of record suggests that the veteran has not 
worked since at least 1990 and that since his return from 
Vietnam, he has been unable to retain any job for any 
significant period of time.  During his personal hearing in 
1992, the veteran stated that he had held as many as 30 jobs.  
Prior medical reports as noted above, consistently disclose 
an unstable work history at best.  Therefore, the record of 
evidence supports that pathology associated with the 
veteran's PTSD severely hinders his ability to retain gainful 
employment.

Therefore, in light of the above and in accordance with the 
pertinent law and regulations, the veteran's claim of 
entitlement to individual unemployability is granted.


ORDER

An evaluation of 70 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.

Entitlement to individual unemployability based on the 
veteran's service-connected disability is granted. 


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

